TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00791-CV




       Guadalupe Association for an Improved Neighborhood, in its representational
           capacity for its members, Ben M. Sifuentes, Mark Rogers, Helen S.
                Lopez, Mary Helen Lopez, Letesia Cantu-McGarrahan,
                         Edward E. McGarrahan, Cristina De La
                                Fuente-Valadez and Juan
                                  R. Valadez, Appellant

                                                   v.

                                  City of Austin, Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. GN102692, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant has informed this Court that the notice of appeal in this case was filed from

an interlocutory, rather than final judgment and that further proceedings have occurred in the trial

court to create a final judgment. See Tex. R. App. P. 27 (premature appeals). Appellant has

informed us that a clerk’s record reflecting these further proceedings needs to be filed after the final

judgment is signed. See Tex. R. App. P. 27.3 (appealed order modified). Accordingly, we abate the

appeal. It will be reinstated automatically upon receipt of the supplemental clerk’s record containing

the final judgment. A status report, however, should be filed by February 25, 2005, if the
supplemental record has not yet been prepared. Because this appeal is being abated, appellant’s

letter will be deemed the response to the notice of overdue brief sent January 19, 2005.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: January 27, 2005




                                                2